DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 02/12/2021 amended claims 1 and 3.  Claims 1-19 and 21 are pending and rejected.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
 
Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Komanduri (US 20180226014 A1) in view of Vdovin (US 20130334559 A1).
Regarding claim 1, Komanduri teaches an illumination apparatus (Fig. 1-11) that is to be disposed in a recess formed in a part of a building ([0055]), the illumination apparatus comprising: a light-emitting module (213, 215, 413, 417) that includes a board (display LED board), which is a single plate, and a plurality of light-emitting elements (213, 413) disposed on the board (display LED board) and arranged in a matrix along two directions within the board (display LED board; Fig. 3, 5, 7, 9, and 11); a light diffuser (207, 221, 421) that has translucency and covers the light-emitting module; a reflector (217, 436a, 618; [0071], [0072], [0074], [0076], [0095], [0097]) that is disposed between the board (display LED board) of the light-emitting module and the light diffuser (207, 221, 421); a frame (201/205/209) that includes a wall surrounding the plurality of light-emitting elements (213, 413); and a controller (111) that causes the light-emitting module to emit light simulating a blue sky ([0004], [0048]), wherein: the light-emitting module emits light toward the light diffuser (207, 221, 421), the reflector (217, 436a, 618) reflects light emitted from the light-emitting module and reflected by the light diffuser (207, 
Komanduri does not explicitly teach illumination apparatus reproducing an artificial sky.  But Komanduri suggests in the application of the lighting device in simulation of sky light and clouds moving across the sky ([0004]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Komanduri such that illumination apparatus reproducing an artificial sky; because it is suggested by Komanduri.
Komanduri does not teach the reflector (217, 436a, 618) being a specular reflector.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Komanduri with Vdovin; because it allows improved performance ([0116] of Vdovin).
Regarding claim 2, the combination of Komanduri and Vdovin consequently results in the specular reflection coating layer includes pieces of aluminum ([0093], [0095], [0097] of Komanduri; [0117] of Vdovin).  
Regarding claim 3, Komanduri teaches an illumination apparatus that is to be disposed in a recess formed in a part of a building ([0055]), the illumination apparatus comprising: a light-emitting module that includes a board (display LED board) and a plurality of light-emitting elements (213, 413) disposed on the board (display LED board); a light diffuser (207, 221, 421) that has translucency and covers the light-emitting module: a reflector (217, 436a, 618) that is disposed between the light-emitting module and the light diffuser (207, 221, 421); and a frame (201/205/209) that includes a wall surrounding the plurality of light-emitting elements (213, 413), wherein: the light-emitting module emits light toward the light diffuser (207, 221, 421), ), the reflector (217, 436a, 618) reflects light emitted from the light-emitting module and reflected by the light diffuser (207, 221, 421) toward a side facing the light-emitting module (213, 215, 413, 417), the  reflector (217, 436a, 618) has a reflection surface on a side facing the light diffuser (207, 221, 421), a first surface of the light diffuser (207, 221, 421) on the side facing the light-emitting module is a smooth surface ([0077]), a second surface of the light diffuser (207, 221, 421) on a side opposite to the side facing the light-emitting module (213, 215, 413, 417) is exposed in a state in which the illumination apparatus is disposed in the recess (Fig. 2, 4, 6, 8, 
Komanduri does not explicitly teach illumination apparatus reproducing an artificial sky.  But Komanduri suggests in the application of the lighting device in simulation of sky light and clouds moving across the sky ([0004]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Komanduri such that illumination apparatus reproducing an artificial sky; because it is suggested by Komanduri.
Komanduri does not teach the reflector (217, 436a, 618) being a specular reflector.
Vdovin teaches the reflector (112, 306) being a specular reflector ([0039], [0116], [0174]).

Regarding claim 4, Komanduri, as modified by Vdovin, further teaches the metal plate (436) is disposed and closer to the light diffuser (207, 221, 421) than to the plurality of light-emitting elements (213, 413; Fig. 4 and 5).  
Regarding claim 5, Komanduri, as modified by Vdovin, further teaches each of the holes (436o) has a substantially circular shape when seen from a direction substantially orthogonal to the board (display LED board; Fig. 4 and 5).  
Regarding claim 6, Komanduri, as modified by Vdovin, further teaches each of the holes (231, 436o, 618o) is larger in area than a corresponding one of the plurality of light-emitting elements (213, 413) when seen from a direction substantially orthogonal to the board (display LED board; Fig. 5, 7).  
Regarding claim 7, Komanduri, as modified by Vdovin, further teaches a center of each of the holes (436o, 618o) is approximately aligned with a center of a corresponding one of the plurality of light-emitting elements (213, 413) when seen from a direction substantially orthogonal to the board (display LED board; Fig. 5 and 7).  
Regarding claim 8, Komanduri, as modified by Vdovin, further teaches a radius Fr of each of the holes (436o) satisfies Fd/2 > Fr > Fh x tanθ, where Fd is an interval between two adjacent light-emitting elements (213, 413; Fig. 4 and 5) among the plurality of light-emitting elements (213, 413), θ is a half beam angle of light from the plurality of light-emitting elements (213, 413), and Fh is a distance between the board (display LED board) and the specular 
Regarding claim 9, Komanduri, as modified by Vdovin, further teaches a surface of the light diffuser (207, 221, 421) on a side facing the light-emitting module is a smooth surface ([0077]).  
Regarding claim 11, Komanduri, as modified by Vdovin, further teaches the specular reflector (217, 436a, 618) is disposed between the board (display LED board) and light-emitting surfaces of the plurality of light-emitting elements (213, 413; Fig. 2, 10, and 11; [0072], [0116]).  
Regarding claims 15-17, even though Komanduri does not explicitly teach the controller (111) further causes the light-emitting module to reproduce the artificial sky in which a cloud is moving, or a blue sky with the first display image and the second display image.  
Komanduri suggests the controller (111) further causes the light-emitting module to reproduce the artificial sky in which a cloud is moving ([0004]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Komanduri such that the light-emitting module to reproduce the artificial sky in which a cloud is moving or a blue sky; because it is suggested by Komanduri.  Furthermore, it is a matter of design choice and/or intended use to use the light apparatus any way one desires.
Regarding claim 18, Komanduri, as modified by Vdovin, further teaches the plurality of light-emitting elements (213, 413) are RGB-type light-emitting diode (LED) elements, and the first display image and the second display image are formed by light emitted from the RGB-type LED elements ([0061], [0062], [0093], [0105], [0116]).  
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Komanduri in view of Vdovin and in further view of Peifer (US 20120230019 A1).
Regarding claim 10, neither Komanduri nor Vdovin explicitly teaches a frame (201/205/209) portion that is disposed on a side facing a light-exiting surface of the light diffuser (207, 221, 421) and includes an opening through which light emitted from the light diffuser (207, 221, 421) passes, wherein the light diffuser (207, 221, 421) includes an antireflection layer on a surface opposite to a surface facing the light-emitting module.
Peifer teaches a frame portion (220) that is disposed on a side facing a light-exiting surface of the light diffuser (250) and includes an opening through which light emitted from the light diffuser (250) passes, wherein the light diffuser (250) includes an antireflection layer on a surface opposite to a surface facing the light-emitting module ([0037]; Fig. 1-9).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Komanduri and Vdovin with Peifer; because it allows adjusting light properties passing through the diffuser ([0038] of Peifer).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Komanduri in view of Vdovin and in further view of 3M Vikuiti and Roberts (US 20090323334 A1).
Regarding claim 12, neither Komanduri nor Vdovin explicitly teaches the specular reflector (217, 436a, 618) having a light reflectance of at least 80%.
3M Vikuiti ESR has a 98% reflectance.
. 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Komanduri in view of Vdovin and in further view of Hood (US 20120275154 A1).
Regarding claim 13, neither Komanduri nor Vdovin explicitly teaches the light diffuser (207, 221, 421) (39/28/30) has a total transmittance of at least 80%.
Hood teaches having the diffuser with transmittance in the 80+% ([0021]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify light diffuser of Komanduri and Vdovin as taught by Hood; because it improves light efficiency.
Regarding claim 14, neither Komanduri nor Vdovin explicitly teaches the light diffuser (207, 221, 421) (39/28/30) has a haze value of at least 10% and at most 90%.
Hood teaches a light diffuser (207, 221, 421) having a haze value of at least 10% and at most 90% ([0022]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Komanduri and Vdovin with Hood; because it provides a desired illumination quality.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Komanduri in view of Vdovin and in further view of Jones (US 3829680 A).

Neither Komanduri nor Vdovin teaches a frame portion that is disposed closer to a side toward which the first light and the second light are emitted than the light diffuser, the frame portion including an opening through which the first light and the second light pass, wherein: the frame portion is disposed so that a surface of the frame portion facing the light diffuser is flush with a surface of the part of the building, a surface of the frame portion facing away from the light-emitting module is exposed in a state in which the illumination apparatus is recessed in the part of the building, an inner surface of the frame portion has light reflectivity.
Jones teaches a frame portion (20; Fig. 2) that is disposed closer to a side toward which the first light and the second light are emitted than the light diffuser (Fig. 3), the frame portion (20) including an opening through which the first light and the second light pass, wherein: the frame portion (20) is disposed so that a surface of the frame portion (20) facing the light diffuser (Fig. 3) is flush with a surface of the part of the building (Fig. 2), a surface of the frame portion (20) facing away from the light-emitting module is exposed in a state in which the illumination apparatus is recessed in the part of the building (Fig. 2), an inner surface of the frame portion (20) has, inherently, light reflectivity.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Komanduri and Vdovin with Jones; because it provides a support framework for the lighting device.

Response to Arguments
Applicant's arguments with respect to claims 1 and 3 have been fully considered but are found not persuasive; hence the rejection/s of all pending claims are maintained.
Regarding claims 1 and 3, applicant/s argue,
Regarding independent claims 1 and 3, at a minimum, none of the cited references teaches the feature "light emitted from the light-emitting module and light reflected by the specular reflector directly pass through the empty space and enter the first surface of the light diffuser from the empty space," where "the first surface of the light diffuser on the side facing the light-emitting module is a smooth surface, and a second surface of the light diffuser on a side opposite to the side facing the light-emitting module is exposed in a state in which the illumination apparatus is disposed in the recess," as recited in claims 1 and 3, respectively.  (Remarks; p. 7 and 8).
 Examiner respectfully disagrees.  Komanduri unambiguously teaches a first surface of the light diffuser (207, 221, 421) on the side facing the light-emitting module is a smooth surface ([0077]), a second surface of the light diffuser (207, 221, 421) on a side opposite to the side facing the light-emitting module (213, 215, 413, 417) is exposed in a state in which the illumination apparatus is disposed in the recess (Fig. 2, 4, 6, 8, and 10; [0055]), and light emitted from the light-emitting module (213, 215, 413, 417) and light reflected by the reflector (217, 436a, 618) directly pass through the empty space (gap/s) and enter the first surface of the light diffuser (207, 221, 421) from the empty space (Fig. 2, 4, 6, 8, and 10; [0071], [0072], [0074], [0076], [0095], [0097]).


Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)

(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882